El Juez Asociado Señoe Franco Soto,
emitió la opinión del tribunal.
A los efectos solamente de la vista, este caso ha sido acumulado al No. 3152, resuelto en el día de hoy. Las cues-tiones fundamentales son idénticas. La única variación con-siste en que las mismas defensas del apelante, de que ha hecho mérito en el pleito anterior, han sido presentadas en el mismo procedimiento hipotecario mediante moción pi-diendo la nulidad de los procedimientos.
A priori parecería que pudiera aplicarse el principio general de que tratándose de las mismas partes y en el mismo pleito se podía solicitar directamente por la parte perjudi-*414cada la nulidad de los vicios de procedimiento en que se hu-biese incurrido. Pero estos principios no tienen aplicación a un procedimiento tan especial y sumario como el hipote-cario. La Ley Hipotecaria y su Reglamento no permiten la interrupción ni entorpecimiento de dicho procedimiento sino en casos ya especificados. En los demás casos se ha de acudir al juicio ordinario. De manera que únicamente se permite el ataque directo dentro del mismo procedimiento, conforme a la regia general, por los motivos que taxativa-mente señala el artículo 175 del Reglamento para la ejecu-ción de la Ley Hipotecaria, a saber i
"l9 Si se justificare documentalmente la existencia de un pro-cedimiento criminal por falsedad del título hipotecario en cuya vir-tud se proceda, en que se haya admitido querella o dictado auto de procesamiento.
29 Si se interpusiere una tercería de dominio, acompañando in-excusablemente con ella título de propiedad de la finca de que se trate, inscrito a favor del tercerista con fecha anterior a la inscrip-ción del crédito del ejecutante y no cancelado en el registro.
39 Si se presentare certificado del registrador, expresivo de que-’ dar cancelada la hipoteca en virtud de la cual se proceda, o copia auténtica de la escritura pública de cancelación de la misma, con la nota de presentación en alguno de los registros en donde se haya de tomar razón de ella, otorgada por el actor o por sus causantes o causahabientes, acreditándose también documentalmente el título de transmisión en su caso.
Pero no ocurre lo mismo con las demás reclamaciones que después señala dicho artículo y que pueden ventilarse por ataque colateral en juicio plenario.
Por otra parte, en vista del resultado a que hemos lle-gado en el caso No. 3285 a que se hizo referencia al princi-pio de esta opinión, la apelación no tendría ninguna finali-dad práctica, y, en cualquier caso, la orden de la corte inferior no es apelable.

La apelación debe desestimarse.